DETAILED ACTION
Applicant’s amendment and arguments filed June 16, 2021 is acknowledged.
Claims 35 and 49 have been amended.
Claims 1-34, 40, and 42-48 are cancelled as previously indicated.  
Claims 35-39, 41, and 49-60 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-38 and 55-60 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. Patent Applicant Publication # 2014/0378157 A1) in view of ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2016/00330641 A1).
Regarding claim 35, Wei et al. teaches and discloses a spectrum management apparatus (eNB, figures 2 and 3) for wireless communications, comprising: 
circuitry (processor, 24, figure 3) configured to determine based on a spectrum sensing result with respect to an unlicensed frequency band (unlicensed band/SCC; figure 1) by an LTE system in a management range of the spectrum management apparatus, determine spectrum time validity for the LTE system to use the unlicensed frequency band ([0051]; [0052]; teaches “…the eNB 12 may determine a secondary cell carrier (SCC) (also referred to herein as unlicensed band 18) transmission ON/OFF pattern based on measurements on a license exempt band. In this regard, based in part on this data, the eNB 12 may generate planned ON and OFF durations that may be communicated to one or more UEs 14 prior to the UEs 14 usage of the SCC…”; [0053]; [0063]; teaches the eNB determines planned ON and OFF durations for the unlicensed band), 
wherein the spectrum time validity comprises a spectrum usage time duration (ON duration) to make use of spectrum resources of the unlicensed frequency band to perform a transmission (abstract; teaches “…The planned on durations correspond to a time period for an apparatus and devices to communicate via an unlicensed band of the secondary component carrier…”; [0055]; [0058]; [0063]; teaches determining an ON period in which the unlicensed band can be used for communication and transmission during the ON duration). 
However, Wei et al. may not expressly disclose determine spectrum time validity for the LTE system to use the unlicensed frequency band without the spectrum time validity being determined in a time-division manner.
Nonetheless, in the same field of endeavor, Zhang teaches and suggests determine spectrum time validity for the LTE system to use the unlicensed frequency band without the spectrum time validity being determined in a time-division manner ([0138]; [0144]; teaches determining the status and timer period of using the unlicensed frequency band in an LTE RAT using the spectrum sensing algorithm).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining the status and timer period of using the unlicensed frequency band in an LTE RAT using 

Regarding claim 36, Wei et al., as modified by Zhang, further teaches and discloses wherein the spectrum time validity comprises a spectrum usage expiration time to make use of the spectrum resources of the unlicensed frequency band ([0053]; teaches “...eNB 12 determines that the channel(s) is free/available upon the expiration of the time period associated with t_off, the UEs 14 may turn on during a planned ON duration…”; [0057]; [0063]; teaches making use of the unlicensed band after the OFF time period expires). 

Regarding claim 37, Wei et al., as modified by Zhang, further teaches and discloses wherein the circuitry is further configured to, in a case that the spectrum sensing result indicates that there is no signal transmitting over the unlicensed frequency band, determine a predetermined period of time (planned on time) starting from a current time instant as the spectrum time validity for the LTE system performing the spectrum sensing ([0051]; [0052]; [0053]; teaches continuing to measure the channels of the SCC to determine that there are not signals transmitting over the unlicensed frequency band, and determining the planned ON duration when the channels are available). 

claim 38, Wei et al., as modified by Zhang, further teaches and discloses wherein the circuitry is further configured to determine the predetermined period of time based on a usage duration in which a WiFi system and an LTE system within a predetermined range of a location of the LTE system performing the spectrum sensing use the unlicensed frequency band ([0054]; teaches “…the UEs 14 may determine if an LTE transmission is ON by detecting a valid LTE signal(s). The location and sequence of a CRS(s) may be known to UEs 14, and the UEs 14 may be able to identify whether a signal is a Wifi signal or an LTE signal…”; [0062]). 

Regarding claim 55, Wei et al., as modified by Zhang, further teaches and discloses wherein the spectrum time validity for the LTE system is a first spectrum time validity, and the circuitry is further configured to, on condition that the spectrum sensing result indicates another LTE system is using spectrum resources, determine the first spectrum time validity for the LTE system based on a second spectrum time validity for the another LTE system ([0053]; teaches “...eNB 12 determines that the channel(s) is free/available upon the expiration of the time period associated with t_off, the UEs 14 may turn on during a planned ON duration…”; [0057]; [0063]; teaches making use of the unlicensed band after the OFF time period expires; [0071]; “…the latest or most recent ON/OFF results may be applied/communicated to an unlicensed band system (e.g., a Wifi system, another operator's LTE system…”).

Regarding claim 56, Wei et al., as modified by Zhang, further teaches and discloses wherein the spectrum sensing result is determined even on condition that ([0053]; teaches “...eNB 12 determines that the channel(s) is free/available upon the expiration of the time period associated with t_off, the UEs 14 may turn on during a planned ON duration…”; [0057]; [0063]; teaches making use of the unlicensed band after the OFF time period expires; [0071]).

Regarding claim 57, Wei et al., as modified by Zhang, further teaches and discloses wherein the LTE system occupies the unlicensed frequency band ([0051]; [0054]; [0055]; [0063]; teaches the LTE system occupies the unlicensed band).

Regarding claim 58, Wei et al., as modified by Zhang, further teaches and discloses wherein, on condition that the second sensing circuitry determines that the signal is an LTE signal, the spectrum time validity for the LTE system is a first spectrum time validity, and the spectrum time validity is based on a second spectrum time validity for the LTE system already using the unlicensed frequency band ([0053]; teaches “...eNB 12 determines that the channel(s) is free/available upon the expiration of the time period associated with t_off, the UEs 14 may turn on during a planned ON duration…”; [0057]; [0063]; teaches making use of the unlicensed band after the OFF time period expires; [0071]; “…the latest or most recent ON/OFF results may be applied/communicated to an unlicensed band system (e.g., a Wifi system, another operator's LTE system…”).

claim 59, Wei et al., as modified by Zhang, further teaches and discloses wherein the spectrum sensing result is determined even on condition that spectrum resources are already used ([0053]; teaches “...eNB 12 determines that the channel(s) is free/available upon the expiration of the time period associated with t_off, the UEs 14 may turn on during a planned ON duration…”; [0057]; [0063]; teaches making use of the unlicensed band after the OFF time period expires; [0071]).

Regarding claim 60, Wei et al., as modified by Zhang, further teaches and discloses wherein the LTE system occupies the unlicensed frequency band ([0051]; [0054]; [0055]; [0063]; teaches the LTE system occupies the unlicensed band).

Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. Patent Applicant Publication # 2014/0378157 A1) in view of ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2016/00330641 A1), and further in view of Wei (U.S. Patent Application Publication # 2016/0100318 A1).
Regarding claim 39, Wei et al., as modified by Zhang, discloses the claimed invention, but may not expressly disclose a memory, configured to store a list of a cell ID of the existing LTE system using the unlicensed frequency band and a corresponding spectrum time validity, wherein the list comprises at least one of: an identifier of an operator which the LTE system belongs to, a geographical location where the LTE system is located, or an identifier of an unlicensed frequency band occupied by the LTE system. 
(system information, SIB), wherein the list comprises at least one of: an identifier of an operator which the LTE system belongs to, a geographical location where the LTE system is located, or an identifier of an unlicensed frequency band occupied by the LTE system ([0054]; [0057]; [0061]; teaches providing and storing a SIB which contains a plurality of information including Cell ID of the LTE system, identifiers of the LTE system and LTE devices).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining and storing cell IDs of LTE systems as taught by Wei with the apparatus as disclosed by Wei et al., as modified by Zhang, for the purpose of mapping identifier for sharing unlicensed spectrum between different radio access technologies, as suggested by Wei.

Regarding claim 41, Wei et al., as modified by Zhang, discloses the claimed invention, but may not expressly disclose wherein the spectrum sensing result comprises a cell ID and information on signal quality, of the detected another LTE system using the spectrum resources of the unlicensed frequency band. 
Nonetheless, in the same field of endeavor, Wei further teaches wherein the spectrum sensing result comprises a cell ID and information on signal quality, of the detected another LTE system using the spectrum resources of the unlicensed frequency ([0054]; [0057]; [0061]; teaches providing and storing a SIB which contains a plurality of information including Cell ID of the LTE system and the quality information of the unlicensed band).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining and storing cell IDs of LTE systems as taught by Wei with the apparatus as disclosed by Wei et al., as modified by Zhang, for the purpose of mapping identifier for sharing unlicensed spectrum between different radio access technologies, as suggested by Wei.

Claims 49, 50, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over ZOU et al. (hereinafter Zou) (U.S. Patent Application Publication # 2015/0341962 A1) in view of Wei et al. (U.S. Patent Applicant Publication # 2014/0378157 A1).
Regarding claim 49, Zou teaches and discloses an apparatus (UE, figures 1 and 10) for wireless communications, comprising: 
a first sensing circuitry (11, figure 10), configured to perform energy sensing with respect to an unlicensed frequency band to determine whether there is a signal transmitting over the unlicensed frequency band ([0054]; [0058]; teaches sensing a channel in the unlicensed band and sensing an occupancy state); 
a transmitting circuitry (13, figure 10), configured to transmit a spectrum sensing result of the first sensing circuitry and a spectrum sensing result of the second sensing circuitry to a spectrum management apparatus corresponding to the apparatus ([0063]); and a receiving circuitry, configured to receive information on a determined spectrum ([0054]; [0058]; [0063]; [0099]; teaches transmitting sensing results and sharing the spectrum in the unlicensed band).
However, Zou may not expressly disclose a second sensing circuitry, configured to detect, in a case that the first sensing circuitry determines that there is a signal transmitting over the unlicensed frequency band, whether the signal is an LTE signal, wherein the spectrum time validity comprises spectrum usage time duration to make use of spectrum resources of the unlicensed frequency band to perform a transmission.
Nonetheless, in the same field of endeavor, Wei et al. teaches and suggests a second sensing circuitry, configured to detect, in a case that the first sensing circuitry determines that there is a signal transmitting over the unlicensed frequency band, whether the signal is an LTE signal ([0054]; teaches detecting and sensing a signal on the unlicensed band and whether the signal is currently occupied by a LTE signal), wherein the spectrum time validity comprises spectrum usage time duration (ON duration) to make use of spectrum resources of the unlicensed frequency band to perform a transmission (abstract; teaches “…The planned on durations correspond to a time period for an apparatus and devices to communicate via an unlicensed band of the secondary component carrier…”; [0055]; [0058]; [0063]; teaches determining an ON period in which the unlicensed band can be used for communication and transmission during the ON duration).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting and sensing a signal on the unlicensed band and whether the signal is currently occupied by 

Regarding claim 50, Zou, as modified by Wei et al., further teaches and discloses wherein in a case that the second sensing circuitry determines that the signal is an LTE signal, the spectrum sensing result comprises a cell ID and information on signal quality of the LTE system corresponding to the LTE signal ([0009]; [0063]; [0103]; teaches the sensing result of the LTE signal). 

Regarding claim 54, Zou, as modified by Wei et al., discloses the claimed invention, but may not expressly disclose wherein the second sensing circuitry is further configured to detect whether the signal is an LTE signal by detecting a synchronization signal PSS of an LTE system.
Nonetheless, Wei et al. further teaches and suggests wherein the second sensing circuitry is further configured to detect whether the signal is an LTE signal by detecting a synchronization signal PSS of an LTE system ([0065]; [0065]; detecting PSS for valid LTE signal).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over ZOU et al. (hereinafter Zou) (U.S. Patent Application Publication # 2015/0341962 A1) in view of Wei et al. (U.S. Patent Applicant Publication # 2014/0378157 A1), and further in view of ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2016/00330641 A1).
Regarding claim 51, Zou, as modified by Wei et al., discloses the claimed invention, but may not expressly disclose determining circuitry, configured to determine in different manners, based on the spectrum sensing results of the first sensing circuitry and the second sensing circuitry, spectrum time validity for an LTE system where the apparatus is located to use the unlicensed frequency band.
Nonetheless, in the same field of endeavor, Zhang further teaches and suggests determining circuitry, configured to determine in different manners, based on the spectrum sensing results of the first sensing circuitry and the second sensing circuitry, spectrum time validity for an LTE system where the apparatus is located to use the unlicensed frequency band ([0138]; [0144]; [0145]; teaches determining the status and timer period of using the unlicensed frequency band in an LTE RAT using the spectrum sensing algorithm and geographic position and coverage area of the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining the status and timer period of using the unlicensed frequency band in an LTE RAT using the spectrum sensing algorithm and geographic position and coverage area of the UE as taught by Zhang with the apparatus as disclosed by Zou, as modified by Wei et al., for the purpose of efficiently utilizing the sharing unlicensed spectrum between different radio access technologies.

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over ZOU et al. (hereinafter Zou) (U.S. Patent Application Publication # 2015/0341962 A1) in view of Wei et al. (U.S. Patent Applicant Publication # 2014/0378157 A1) and ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2016/00330641 A1), and further in view of Wei (U.S. Patent Application Publication # 2016/0100318 A1).
Regarding claim 52, Zou, as modified by Wei et al. and Zhang, discloses the claimed invention, but may not expressly disclose a receiving circuitry, configured to, in a case that the second sensing circuitry detects that the signal is an LTE signal, receive system information transmitted by an LTE system corresponding to the LTE signal, the system information containing information on spectrum time validity of the LTE system, wherein the determining circuitry is further configured to determine the spectrum time validity in the system information as the spectrum time validity for the LTE system where the apparatus is located to use the unlicensed frequency band.
Nonetheless, in the same field of endeavor, Wei teaches and suggests a receiving circuitry, configured to, in a case that the second sensing circuitry detects that the signal is an LTE signal, receive system information (SIB) transmitted by an LTE system corresponding to the LTE signal, the system information containing information on spectrum time validity of the LTE system, wherein the determining circuitry is further configured to determine the spectrum time validity in the system information as the spectrum time validity for the LTE system where the apparatus is located to use the unlicensed frequency band ([0054]; [0057]; [0061]; teaches providing and storing a SIB which contains a plurality of information including Cell ID of the LTE system and the quality information of the unlicensed band).


Regarding claim 53, Zou, as modified by Wei et al. and Zhang, discloses the claimed invention, but may not expressly disclose a transmitting circuitry, configured to transmit information containing a cell ID of the LTE system where the apparatus is located and spectrum time validity of the LTE system, upon the LTE system acquires the spectrum resources of the unlicensed frequency band.
Nonetheless, in the same field of endeavor, Wei teaches and suggests  a transmitting circuitry, configured to transmit information containing a cell ID of the LTE system where the apparatus is located and spectrum time validity of the LTE system, upon the LTE system acquires the spectrum resources of the unlicensed frequency band ([0054]; [0057]; [0061]; teaches providing and storing a SIB which contains a plurality of information including Cell ID of the LTE system and the quality information of the unlicensed band).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining and storing cell IDs and signal quality conditions of LTE systems as taught by Wei with the apparatus as disclosed by Zou, as modified by Wei et al. and Zhang, for the purpose of .

Response to Arguments
Applicant's arguments, with respect to claims 35-39, 41, and 56-60, filed June 16, 2021 have been fully considered but they are not persuasive.
Consider claim 35, Applicant argues, on pages 7-8 of the Remarks, that Zhang fails to teach or disclose wherein the spectrum time validity comprises a spectrum usage time duration to make use of spectrum resources of the unlicensed frequency band to perform a transmission.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Wei et al., as modified by Zhang, does teach and suggest wherein the spectrum time validity comprises a spectrum usage time duration to make use of spectrum resources of the unlicensed frequency band to perform a transmission.
Although Applicant argues that Zhang fails to teach or disclose wherein the spectrum time validity comprises a spectrum usage time duration to make use of spectrum resources of the unlicensed frequency band to perform a transmission, it is Wei et al. that is relied upon to teach and disclose the claimed limitation.  Wei et al. clearly teaches determining an ON period in which the unlicensed band can be used for communication and transmission during the ON duration (abstract; [0055]; [0058]; [0063]), thus teaching and suggesting that the UE performs transmission to the eNB using the unlicensed band during the ON durations. Therefore, based on the broadest 
In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).

Applicant's arguments with respect to claims 49-54 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment.   Regarding claim 49, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 17, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477